DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 07/21/2022 has been entered and is currently under consideration.  Claims 1-17 remain pending in the application.
Claim Interpretation
In claims 1 and 17, the claim term “directions parallel to the respective central axes” is given the scope of angles of 0 to 20° of each of the central axes of the respective cooling holes.  In the art, parallel traditionally means side by side and having the same distance continuously between them, i.e., a relative angle of 0° between the two axes.  However, applicant specification has provided a special definition for the term “directions parallel to the respective central axes” that is different from the traditional definition.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Beeck et al. (EP 10796106 of record) hereinafter Beeck in view of Venkataramani et al. (US 5902647 of record) hereinafter Venkataramani and Kang et al. (US 5800695) hereinafter Kang.
Regarding claim 1, Beeck teaches:
A method of filling a plurality of cooling holes in an airfoil component comprising an internal area surrounded by an outer wall ([0010]), the method comprising:
injecting a curable composition into a fill channel such that the curable composition flows through the fill channel to the plurality of cooling holes located on a surface of the outer wall ([0017]);
directing a radiation to the respective beads in directions parallel to the respective central axes of the cooling holes associated with the respective beads to cure curable composition ([0021-0023]); and
heating the component to cure the curable composition located in the fill channel ([0029]).
Beeck does not teach forming a plurality of beads of the curable composition on a surface of the component over the plurality of cooling holes.
In the same field of endeavor regarding cooling holes, Venkataramani teaches forming a plurality of beads of the curable composition on a surface of the component over a plurality of cooling holes for the motivation of easy removal (Fig 1, 3: protrusions 36; col 5, ln 10-11; col 10, ln1-10).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the process as taught by Beeck with the protrusion forming step as taught by Venkataramani in order to allow easy removal.
Beeck in view of Venkataramani does not teach a fill channel located in the outer wall.
In the same field of endeavor regarding filling of cooling holes, Kang teaches injecting a curable composition into a fill channel located in the outer wall such that the curable composition flows through the fill channel to the plurality of cooling holes located on a surface of the outer wall for the motivation of improved time and efficiency (Fig 3, cooling passages 2, chamber 9; col 1, ln 48-50; col 2, ln 16-25, col 3, ln 14-18).

    PNG
    media_image1.png
    783
    553
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the process as taught by Beeck in view of Venkataramani to inject through fill channels located in the outer wall as taught by Kang in order to improve time and efficiency.
Regarding claim 7, Beeck in view of Venkataramani and Kang teaches the method of claim 1.
Beeck further teaches wherein directions parallel to the respective central axes are at angles of 0 to 20° of each of the central axes of the respective cooling holes (Fig 3B; [0021-0023]).
Regarding claim 11, Beeck in view of Venkataramani and Kang teaches the method of claim 1.
Beeck further teaches directing the radiation to the cooling holes.
Venkataramani further teaches forming a first bead having a convex shape on the surface of the component (Fig 3; protrusion 36).
It would be apparent to one of ordinary skill that Beeck in view of Venkataramani and Kang teaches wherein the directing the radiation on the plurality of beads comprises forming a first bead having a convex shape on the surface of the component and then directing the radiation to the first bead.
Regarding claim 14, Beeck in view of Venkataramani and Kang teaches the method of claim 1.
Beeck further teaches wherein the plurality of cooling holes are in fluid communication with the internal area (Fig 2).
Regarding claim 15, Beeck in view of Venkataramani and Kang teaches the method of claim 1.
Beeck further teaches filling all of the plurality of cooling holes with the curable composition ([0010]).
Regarding claim 16, Beeck in view of Venkataramani and Kang teaches the method of claim 1.
Beeck in view of Venkataramani and Kang not teach wherein the heating the component occurs after directing the radiation to cure the curable composition located in the fill channel.
However, Beeck teaches heating the component before or during directing the radiation to cure the curable composition located in the fill channel ([0029]).
It has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04(IV)(C).
Therefore, it would have been obvious to one of ordinary skill in the art to rearrange the order of steps so that the heating as taught by Beeck in view of Venkataramani occurs after the directing of radiation.
Claim 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeck in view of Venkataramani and Kang as applied to claim 1 above, and further in view of Reid et al. (US 2016/0083829 of record) hereinafter Reid.
Regarding claim 2, Beeck in view of Venkataramani and Kang teaches the method of claim 1.
Beeck in view of Venkataramani does not teach wherein the directing the radiation comprises directing the radiation from a radiation source located on a multi-axis arm being positional about the component and having 6 degrees of freedom.
In the same field of endeavor regarding cooling holes, Reid teaches a radiation source located on a multi-axis arm being positional about the component and having 6 degrees of freedom for the motivation of providing increased control over a geometry of the mask (Fig 1; masking head portion 111; [0023-0024]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the radiation step as taught by Beeck in view of Venkataramani and Kang to use the robot arm of Reid in order to provide increased control over a geometry of the mask.
Regarding claim 3, Beeck in view of Venkataramani, Kang, and Reid teaches the method of claim 2.
Beeck further teaches orienting the radiation source parallel to the cooling holes ([0021-0023]).
Reid further teaches wherein the directing the radiation comprises directing a first radiation to a first cooling hole; repositioning a multi-axis arm having the radiation source located thereon to a second a second cooling hole; directing a second radiation to the second cooling hole; and optionally repeating the repositioning of the multi-axis arm to subsequent beads comprising the uncured composition ([0024-0029]).
Regarding claim 4, Beeck in view of Venkataramani, Kang, and Reid teaches the method of claim 2.
Reid further teaches determining a curing path for the multi-axis arm based on the relative formation of the plurality of beads on the plurality of cooling holes ([0025]).
Regarding claim 5, Beeck in view of Venkataramani, Kang, and Reid teaches the method of claim 2.
Reid further teaches determining the cooling holes based on at least one of a three-dimensional diagram of the component or based on a position, and positioning the radiation source based on the determined positions ([0025]).
Beeck further teaches positioning the radiation source based on the determined central axes ([0021-0023]).
It would be apparent to one of ordinary skill that Beeck in view of Venkataramani, Kang, and Reid teaches determining respective central axes of the cooling holes based on at least one of a three-dimensional diagram of the component or based on a measured axis; and positioning the radiation source based on the determined central axes.
Regarding claim 6, Beeck in view of Venkataramani, Kang, and Reid teaches the method of claim 2.
Reid further teaches wherein the directing the radiation comprises directing multiple multi-axis arms to respective beads comprising the uncured composition (Fig 3; [0026]).
Claim 8-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeck in view of Venkataramani and Kang as applied to claim 1 above, and further in view of Crowther et al. (US 9061347 of record) hereinafter Crowther.
Regarding claim 8, Beeck in view of Venkataramani and Kang teaches the method of claim 1.
Beeck in view of Venkataramani and Kang does not teach wherein the injecting the curable composition comprises injecting the curable composition into at least 2 fill channels, or 2 to 5 fill channels.
However, Beeck teaches that the cavity 2 can be used to distribute material to communicated cooling holes.
In the same field of endeavor regarding cooling holes, Crowther teaches multiple rows of cooling holes connected by common cavities for the motivation of transmitting cooling air to the cooling holes (Fig 1; Col 2, ln 40-50).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the process as taught by Beeck in view of Venkataramani and Kang to fill multiple fill channels as taught by Crowther in order to transmit cooling air to the cooling holes.
Regarding claim 9, Beeck in view of Venkataramani, Kang, and Crowther teaches the method of claim 8.
Crowther further teaches wherein at least 2 of the fill channels are in fluid communication with each other (Col 1, ln 7-11; the cooling holes and fill channels are in fluid communication to form a cooling air film over the airfoil in operation).
Regarding claim 10, Beeck in view of Venkataramani, Kang, and Crowther teaches the method of claim 8.
Crowther further teaches wherein at least 2 of the fill channels are not in fluid communication with each other (Fig 1).
Regarding claim 13, Beeck in view of Venkataramani and Kang teaches the method of claim 1.
Beeck in view of Venkataramani and Kang does not teach filling an unconnected hole that is not in fluid communication with the fill channel with the curable composition.
Crowther teaches multiple rows of cooling holes connected by common cavities for the motivation of transmitting cooling air to the cooling holes (Fig 1; Col 2, ln 40-50).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the process as taught by Beeck in view of Venkataramani and Kang to fill multiple fill channels as taught by Crowther in order to transmit cooling air to the cooling holes.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeck in view of Venkataramani, Kang, and Reid.
Regarding claim 17, Beeck teaches:.
A method of filling a plurality of cooling holes in an airfoil component comprising an internal area surrounded by an outer wall ([0010]), the method comprising:
injecting a curable composition into a fill channel such that the curable composition flows through the fill channel to the plurality of cooling holes located on a surface of the outer wall ([0017]);
filling any unconnected holes not in fluid communication with the fill channel with the curable composition ([0010]);
directing a radiation from a radiation source to cure curable composition ([0021-0023]);
wherein the directions parallel to the respective central axes are at angles of 0 to 20° of each of the central axes of the respective cooling holes ([0021-0023]); and
heating the component to cure the curable composition located in the fill channel ([0029]).
Beeck does not teach forming a plurality of beads of the curable composition on a surface of the component over the plurality of cooling holes
In the same field of endeavor regarding cooling holes, Venkataramani teaches forming a plurality of beads of the curable composition on a surface of the component over a plurality of cooling holes for the motivation of easy removal (Fig 1, 3: protrusions 36; col 5, ln 10-11; col 10, ln1-10).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the process as taught by Beeck with the protrusion forming step as taught by Venkataramani in order to allow easy removal.
Beeck in view of Venkataramani does not teach a fill channel located in the outer wall.
In the same field of endeavor regarding filling of cooling holes, Kang teaches injecting a curable composition into a fill channel located in the outer wall such that the curable composition flows through the fill channel to the plurality of cooling holes located on a surface of the outer wall for the motivation of improved time and efficiency (Fig 3, cooling passages 2, chamber 9; col 1, ln 48-50; col 2, ln 16-25, col 3, ln 14-18).

    PNG
    media_image1.png
    783
    553
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the process as taught by Beeck in view of Venkataramani to inject through fill channels located in the outer wall as taught by Kang in order to improve time and efficiency.
Beeck does not teach a radiation source located on a multi-axis arm being positional about the component and having 6 degrees of freedom to the respective beads in directions parallel to the respective central axes of the cooling holes associated with the respective beads to cure curable composition of the respective beads
In the same field of endeavor regarding cooling holes, Reid teaches a radiation source located on a multi-axis arm being positional about the component and having 6 degrees of freedom for the motivation of providing increased control over a geometry of the mask (Fig 1; masking head portion 111; [0023-0024]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the radiation step as taught by Beeck to use the robot arm of Reid in order to provide increased control over a geometry of the mask.
Beeck in view of Venkataramani and Reid does not teach wherein the heating the component occurs after directing the radiation to cure the curable composition located in the fill channel.
However, Beeck teaches heating the component before or during directing the radiation to cure the curable composition located in the fill channel ([0029]).
It has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04(IV)(C).
Therefore, it would have been obvious to one of ordinary skill in the art to rearrange the order of steps so that the heating as taught by Beeck in view of Venkataramani and Reid occurs after the directing of radiation.
Allowable Subject Matter
Claim 12 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 12, Beeck teaches:
A method of filling a plurality of cooling holes in an airfoil component ([0010]), the method comprising:
injecting a curable composition into a fill channel such that the curable composition flows through the fill channel to the plurality of cooling holes ([0017]);
directing a radiation to the respective beads in directions parallel to the respective central axes of the cooling holes associated with the respective beads to cure curable composition of the respective beads ([0021-0023]); and
heating the component to cure the curable composition located in the fill channel ([0029]).
Beeck does not teach forming a plurality of beads of the curable composition on a surface of the component over the plurality of cooling holes.
In the same field of endeavor regarding cooling holes, Venkataramani teaches forming a plurality of beads of the curable composition on a surface of the component over a plurality of cooling holes for the motivation of easy removal (Fig 1, 3: protrusions 36; col 5, ln 10-11; col 10, ln1-10).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the process as taught by Beeck with the protrusion forming step as taught by Venkataramani in order to allow easy removal.
Beeck further teaches wherein the injecting comprises injecting the curable composition.
Beeck in view of Venkataramani does not teach an injector located in an injection hole in fluid communication with the fill channel; and wherein the method further comprises removing the injector from the injection hole while injecting the curable composition to form a final bead on the injection surface over the injection hole; and curing the curable composition in the final bead.
The remaining prior art of record fails to remedy the deficiencies of Beeck and Venkataramani.
Since the prior art of record fails to teach each and every limitation of claim 12, claim 12 is allowed.
Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive.
Applicant arguments are moot in light of new grounds of rejection above.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        
		
                                                                                                                                                                                               			 /TIMOTHY KENNEDY/                                        Primary Examiner, Art Unit 1743